ACCEPTED
                                                                                        03-15-00509-CV
                                                                                                7995768
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  11/25/2015 2:50:44 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             No. 03-15-00509-CV
                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS                  FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              11/25/2015 2:50:44 PM
            ALPHONSO CRUTCH LIFE SUPPORT                 CENTER,JEFFREY
                                                                  INC., D. KYLE
                           Appellant ,                                 Clerk

                                           v.

    MICHAEL L. WILLIAMS, COMMISSIONER OF EDUCATION;
  HOLLAND TIMMINS, DESIGNEE OF THE COMMISSIONER; AND
             THE TEXAS EDUCATION AGENCY,

                                      Appellees.

                     From the 353rd Judicial District Court of

                                Travis County, Texas


   APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME TO FILE
                         BRIEF



       Appellant Alphonso Crutch Life Support Center, Inc. asks the court to extend

the time to file its brief.


                                    A. Introduction

       1.     Appellant is Alphonso Crutch Life Support Center

       2.     Appellee is Michael L. Williams, et. al.

       3.     The deadline to file this response is December 9, 2015

       4.     The motion is unopposed.

                              B. Argument and Authorities

       5.     The Court has authority under TRAP 38.6 and 10.5 to extend the time
to file the brief.

       6.     Appellant seeks an extension to January 11th, 2016 to file the brief and

the appellee does not oppose.

       7.     No extension has been granted before to extend the time to file

Appellant’s brief.

       8.     Appellant needs additional time because of an extreme busy schedule,

including the following:      the week of November 9th taking depositions for a

December arbitration; the week of November 16th serving as lead counsel in a 5 day

trial; the week of November 23rd preparing pretrial disclosures for an upcoming

arbitration and objections to witnesses and exhibits; and the undersigned counsel has

two Arbitrations scheduled in early December. One is scheduled December 1-3 and

the other December 7-11. Counsel has a deposition in another case set the next week

and then the Holidays begin.

                                C. Conclusion/Prayer

       9.     For these reasons Appellant asks the Court to grant an extension of time

to file its brief until January 11, 2015.
Respectfully submitted,

THE BLEDSOE LAW FIRM, PLLC

By:/s/ Gary L. Bledsoe
Gary L. Bledsoe
State Bar No. 02476500
garybledsoe@sbcglobal.net
Alondra Johnson
ajohnson@thebledsoelawfirm.com
State Bar No. 24087801
316 W. 12th Street
Austin, Texas 78701
(512) 322-9992 Telephone
(512) 322-0840 Fax
                      CERTIFICATE OF CONFERENCE
      I certify that I have conferred with Beth Klusmann by telephone and e-mail

and she has agreed and is unopposed to Appellant’s Motion to Extend Time.



                                                    /s/ Gary L. Bledsoe

                                                    Gary Bledsoe



                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument has

been forwarded to the following parties via e-mail/e-service, United States certified

mail and/or via facsimile on this 25th day of November 2015.


Beth Klusmann
Assistant Solicitor General
bethklusmann@texasattorneygeneral.com
(512) 936-1914




                                                    /s/ Gary L. Bledsoe
                                                    Gary Bledsoe